Case: 22-1816    Document: 18     Page: 1   Filed: 10/21/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  KAOTICA IP CORP.,
                   Plaintiff-Appellant

                             v.

  ICONIC MARS CORPORATION, OLUSEYI JAMES
                  OLALEYE,
              Defendants-Appellees
             ______________________

                        2022-1816
                  ______________________

    Appeal from the United States District Court for the
 Southern District of California in No. 3:21-cv-00433-CAB-
 DEB, Judge Cathy Ann Bencivengo.
                  ______________________

                      ON MOTION
                  ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 REYNA, Circuit Judge.
                         ORDER
     Before the filing of its opening brief, the appellant
 Kaotica IP Corp. moves to voluntarily dismiss its appeal.
 The appellees respond that they “have incurred costs and
 attorney’s fees on this appeal, and [they] wish to abide by
Case: 22-1816    Document: 18       Page: 2   Filed: 10/21/2022




 2              KAOTICA IP CORP.   v. ICONIC MARS CORPORATION



 this Court’s determination concerning whether costs
 and/or attorney’s fees are recoverable in these circum-
 stances.” Resp. at 1.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The court has sua sponte determined that the award
 of attorneys’ fees and costs is not appropriate. Kaotica’s
 motion is granted to the extent the appeal is dismissed
 with each party to bear its own costs.
                                     FOR THE COURT

 October 21, 2022                    /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court


 ISSUED AS A MANDATE: October 21, 2022